Citation Nr: 1234253	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ankle disability. 

2.  Entitlement to service connection for pes planus. 

3.  Entitlement to service connection for right Morton's neuroma. 

4.  Entitlement to service connection for left Morton's neuroma. 

5.  Entitlement to service connection for left neuropathy. 

6.  Entitlement to service connection for right neuropathy. 

7.  Entitlement to service connection for acquired psychiatric disability, to include major depressive disorder and mood disorder (other than posttraumatic stress disorder (PTSD)).

8.  Entitlement to service connection for hypertension. 

9.  Entitlement to service connection for disfiguring scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 to December 1972. 

This matter came to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2010 for further development.  The Veteran appeared at a September 2009 Board hearing at the RO.  A transcript is of record. 

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  On VA examination in August 2010, the VA examiner diagnosed mood disorder.  Consequently, the issue of entitlement to service connection for major depressive disorder has been redescribed as reflected on the first page of this decision.

Although the appeal also originally included the issue of service connection for coronary artery disease (CAD), this benefit was granted by rating decision in April 2011 and is therefore no longer in appellate status.	

The issue entitlement to service connection for left ankle disability been raised by the record (specifically, in an August 2012 statement from the Veteran's representative).  While the issue was addressed in an April 2011 supplemental statement of the case, it does not appear that the Veteran had initiated and perfected appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any increase in severity in the Veteran's pre-existing pes planus during service was due to the natural progress of the disability.

2.  Right Morton's neuroma was not manifested during the Veteran's active duty service or for many years thereafter, nor is right Morton's neuroma otherwise related to such service or to a service-connected disability.

3.  Left Morton's neuroma was not manifested during the Veteran's active duty service or for many years thereafter, nor is left Morton's neuroma otherwise related to such service or to a service-connected disability.

4.  Left neuropathy was not manifested during the Veteran's active duty service or for many years thereafter, nor is left neuropathy otherwise related to such service or to a service-connected disability.

5.  Right neuropathy was not manifested during the Veteran's active duty service or for many years thereafter, nor is right neuropathy otherwise related to such service or to a service-connected disability.

6.  Acquired psychiatric disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is acquired psychiatric disability otherwise related to such service or to a service-connected disability.

7.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is hypertension otherwise related to such service or to a service-connected disability.

8.  Disfiguring scar was not manifested during the Veteran's active duty service or for many years thereafter, nor is disfiguring scar otherwise related to such service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Right Morton's neuroma was not incurred in or aggravated by service, nor is right Morton's neuroma proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Left Morton's neuroma was not incurred in or aggravated by service nor is left Morton's neuroma proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  Left neuropathy was not incurred in or aggravated by service, nor is left neuropathy proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  Right neuropathy was not incurred in or aggravated by service, nor is right neuropathy proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  Acquired psychiatric disability was not incurred in or aggravated by service, nor is acquired psychiatric disability proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

7.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein, nor is hypertension proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§  1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a), 3.310 (2011).

8.  Disfiguring scar was not incurred in or aggravated by service, nor is disfiguring scar proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in July 2005 and September 2005.  The RO provided the appellant with additional notice in March 2006 and January 2010, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the March 2006 and January 2010 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a December 2006 statement of the case (following the provision of notice in March 2006) and in an April 2011 supplemental statement of the case (following the provision of notice in January 2010).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; reviewed the Veteran's Virtual VA file; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in November 2005, December 2005 and August 2010; and afforded the Veteran the opportunity to give testimony before the Board in September 2009.  The Board acknowledges that the Veteran is in receipt of Social Security Administration (SSA) benefits.  However, no additional development is necessary as a November 2006 SSA letter reveals that he is in receipt of SSA retirement benefits, while a March 2007 SSA letter reveals that it his wife who received disability benefits.  Regarding private treatment records, the Veteran testified at the September 2009 hearing before the Board at the RO that he was seen at Westmoreland Hospital in Portland, Oregon when he had injured his ankle in service.  The Board notes that he further testified that the hospital no longer existed and thus the records were not available.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Laws and Regulations

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis for some of the issues, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

Pes Planus

One of the issues before the Board is entitlement to service connection for pes planus.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

A July 1962 entrance examination shows that clinical evaluation of the feet was abnormal.  Upon clarification, it was noted that there was moderate pes planus, not considered disqualifying (NCD).  An August 1962 service treatment record shows that the Veteran was found physically qualified for enlistment and did note moderate pes planus, NCD.  With pes planus noted upon entry into service, the Veteran's claim is no longer for service connection, but rather is a claim for aggravation of pes planus.

At the September 2009 hearing before the Board at the RO, the Veteran testified that his pes planus worsened in service due to the steel decks and the type of shoes worn.  However, other than the entrance examination and the August 1962 service treatment record, subsequent service treatment records are silent for any symptoms regarding pes planus.  March 1965 and November 1970 reports of medical examination show that clinical evaluation of the feet was normal.  There were no references to pes planus on separation examination in December 1972.  Overall, there was no evidence of the pes planus worsening in service.   

Nevertheless, the Board acknowledges that a month after leaving service, the Veteran underwent a VA examination in January 1973, and the VA examiner diagnosed bilateral third degree pes planus, existed prior to enlistment (EPTE).  The Veteran reported to the examiner that he had this problem all his life but it had never given him any problem.  The Board notes that the 1973 examination was conducted in connection with a claim of service connection for disorders other than pes planus. 

Post service treatment records show that while the Veteran underwent a VA examination in November 2005, the VA examiner did not render any nexus opinion.  Thus, the Board remanded the claim in January 2010 for a VA examination to determine whether the Veteran's pes planus was aggravated in service

Per the Board's remand instructions, the Veteran was afforded a VA examination in August 2010.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner noted that there was clear documentation that pes planus existed prior to entering service.  He further noted that in 1973, pes planus did not cause any symptoms.  The Veteran admitted that he did not experience pain until the 1980s, which the VA examiner noted was long after exiting service.  The VA examiner therefore concluded that it is not likely that military service aggravated the Veteran's pes planus symptoms beyond their natural progression.  The Board notes that there is no competent medical evidence stating otherwise.

After reviewing the evidence as a whole, the Board finds that the preponderance of the evidence is against a finding of aggravation of the pes planus due to service.  Although the Veteran testified in connection with his current claim that he did suffer pain in his feet during service and that he pes planus increased in severity, his assertions in this regard are inconsistent with the overall record and are therefore of diminished credibility.  The Veteran did not voice pes planus complaints during service when he had the opportunity to do so.  Medical personnel during service did not note and document and increase in pes planus symptoms.  It therefore appears that the Veteran himself as well as medical examiners did not believe there was any increase in pes planus symptoms during service.  It is also highly significant that the Veteran told the 1973 VA examiner that the pes planus had never caused him problems.  This contemporaneous admission by the Veteran in 1973 is highly significant.  Moreover, the Veteran did not file a claim for pes planus in 1973.  He filed for another disorder.  In the course of VA examination the pes planus was noted, and the RO proceeded to deny service connection on the basis of no aggravation.  The totality of the evidence leads the Board to conclude that there was no increase in pes planus symptoms during service, thus supporting the negative August 2010 VA opinion that there was no aggravation beyond the natural progress of the disease. 

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against this claim.

Morton's Neuroma

The other issue before the Board is entitlement to service connection for Morton's neuroma.

Service connection on a direct basis is not warranted.  The Board acknowledges several service treatment records show treatment of the feet.  An April 1965 service treatment record shows treatment for laceration in his foot.  A December 1965 service treatment record shows that the Veteran complained of pain in his right third and fourth toes.  A July 1971 service treatment record shows that the Veteran smashed his left toe, which caused hematoma.  His toe nail was punctured and blood was released.  

When the Veteran was afforded a VA examination in November 2005, the VA examiner diagnosed bilateral Morton's neuroma, and a VA opinion was not provided.

When the Veteran was afforded another VA examination in August 2010, he was interviewed and examined.  The VA examiner reviewed the Veteran's claims file and noted no documentation of symptoms while in the military.  The VA examiner acknowledged the one mention of pain in the right and fourth toes in 1965, but stated that this did not correlate with Morton neuroma symptoms.  The VA examiner stated that the history provided by the Veteran is consistent with symptoms developed long after leaving service.  Thus, he concluded that it is not likely that the Veteran's bilateral Morton's neuroma is related to service.  

Also, the Veteran had submitted a claim for other VA benefits based on another disability that was received in December 1972.  It was not until February 2005 when the Veteran's claim for Morton's neuroma was received.  This suggests that the Veteran did not believe he had Morton's neuroma related to his service until many years after service as the Board believes it reasonable to assume that the Veteran would have included the claim with his other earlier claim.  It is also significant that the VA examination report associated with the earlier claim for benefit did not include any complaints of Morton's neuroma.  In sum, there is no supporting evidence to suggest any continuity of Morton's neuroma from service to show a nexus to service.   

Additionally, while the Veteran is competent to report symptoms of neuroma, when given the opportunity to report such in service, the Veteran failed to do so.  Instead, reports of medical examinations dated in March 1965 and November 1970 show that clinical evaluation of the feet was normal.  Reports of medical examinations dated in March 1965, November 1970 and December 1972 show no indications of Morton's neuroma. 

While not determinative by itself, it is also significant that post service treatment records from Thomas R. Palmer, DPM show that he was first seen for Morton's neuroma in December 2000, which is 28 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection on a secondary basis is also not warranted.  The Board notes that the VA examiner who examined the Veteran in November 2005 did opine that the Veteran's bilateral Morton's neuromas are as likely as not related to his flat feet and explained that it is caused by the abnormal weight-bearing surfaces and pes planus.  The VA examiner in August 2010 also opined that it is least as likely as not that the Morton neuroma is secondary to pes planus.  However, service connection on a secondary basis is not warranted since pes planus is not related to service.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is also against the Veteran's claim for entitlement to service connection for right and left Morton's neuroma.

Peripheral Neuropathy

Also before the Board is entitlement to service connection for peripheral neuropathy.

Service connection on a direct basis is not warranted.  Service treatment records denote pes planus, laceration to the foot and painful toes, but do not denote any complaints, symptoms or diagnosis of peripheral neuropathy.  March 1965, November 1970 and December 1972 reports of medical examination show no indications of peripheral neuropathy.  Clinical evaluation of the lower extremity in March 1965 and November 1970 was normal.  

While not determinative by itself, it is also significant that the Veteran shared at the August 2010 VA examination that he did not experience symptoms of neuropathy of the feet until March 2001, approximately 29 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

A November 2002 private treatment record from Thomas R. Palmer, DPM shows the impression of likely idiopathic neuropathy.  

While the Veteran was not afforded a VA examination to determine direct service connection, no additional development is necessary.  There is no evidence of peripheral neuropathy in service.  Further, as will be seen below, the Veteran is not claiming service connection on a direct basis.  

The Board notes that the Veteran does not claim he had neuropathy in service.  At the VA examination in August 2010, he shared that he had no problems with neuropathy in his feet until after surgery for Morton's neuroma in March 2001.  The neuropathy gradually worsened over the years.  

Nevertheless, service connection on a secondary basis is not warranted.  After interviewing and examining the Veteran and after reviewing his claims file, the VA examiner in August 2010 opined that it is not likely that the Veteran's peripheral neuropathy in his feet is due to, caused or aggravated by his pes planus.  He explained that pes planus does not cause peripheral neuropathy and that the Veteran's symptoms are not likely caused by pes planus.  He stated that there is no medical rationale to support such an association.  The VA examiner additionally opined that it is not likely that the Veteran's peripheral neuropathy in his feet is due to, or aggravated by his bilateral Morton's neuroma or surgery for Morton's neuroma.  He explained that Morton's neuroma does not cause a diffuse peripheral neuropathy and also does not cause the Veteran's symptoms.  He stated that Morton's neuroma would likely cause more focal symptoms of the neuroma.  He added that the surgical treatment for the Veteran's neuromas also would not likely cause diffuse symptoms that the Veteran has by the same reasoning.  The VA examiner noted that peripheral polyneuropathy is caused by systemic problems, such as diabetes (which the Veteran does not have) or unknown cause (idiopathic), and not by Morton's neuromas or surgery for this.

The Board notes that there is no competent medical opinion of record to the contrary.  The Board acknowledges the Veteran's assertions that bilateral neuropathy is secondary to pes planus and bilateral Morton's neuroma.  While the Veteran is certainly competent to testify as to the symptoms of bilateral neuropathy, he is not competent to render a medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Even if bilateral neuropathy were secondary to the peripheral neuropathy and bilateral Morton's neuroma, service connection on a secondary basis would not be warranted since both are not service-connected.

The Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim for entitlement to service connection for peripheral neuropathy.

Acquired Psychiatric Disability

Another issue of entitlement to service connection for acquired psychiatric disability.

Service connection on a direct basis is not warranted.  Service treatment records are silent for any complaints of, treatments for, and diagnosis of depression and mood disorder.  In reports of medical examinations in March 1965 and November 1970, and separation examination in December 1972, clinical evaluations of the Veteran's psychiatric state were normal.  

When the Veteran was seen by James Patterson, M.D. in September 2004, he had been laid off from his place of employment.  Dr. Patterson expressed concern that the Veteran might be somewhat depressed since the Veteran had early morning awakening.  

The Veteran was afforded a VA examination in December 2005.  After interviewing and examining the Veteran, and reviewing the Veteran's claims file, the VA examiner diagnosed mild, episodic major depressive disorder unrelated to military combat.  The VA examiner had noted that the Veteran appeared to have suffered symptoms depression over the last several years, which were not related to Vietnam service.  The Veteran had complained to the examiner that since his layoff, he has felt "down in the dumps" and often amotivated.  

Also, the Veteran had submitted a claim for other VA benefits based on another disability in December 1972.  It was not until February 2005 when the Veteran's claim for depression was received.  This suggests that the Veteran did not believe he had acquired psychiatric disability related to his service until many years after service as the Board believes it reasonable to assume that the Veteran would have included an acquired psychiatric disability claim with his other earlier claim.  In sum, there is no supporting evidence to suggest any continuity of acquired psychiatric disability from service to show a nexus to service.   

At the time of the August 2010 VA examination, the Veteran had reported the onset of depression in the late 1990s, which is 18 years after service.  This lengthy period without treatment after service suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
The Board acknowledges that the Veteran was not provided a VA examination to determine whether acquired psychiatric disability is directly related to service.  However, additional development is not necessary.  When asked at the September 2009 hearing before the Board at the RO whether he was treated for depression during service of if depression just developed over the years, the Veteran chose the latter.

Also, when asked at the September 2009 hearing before the Board at the RO whether his PTSD stressors caused depression, the Veteran instead answered that his feet and leg disabilities caused his depression.  Thus, it appears to the Board that the Veteran is not asserting that depression is directly related to service.  In fact, he had testified that it had developed over the years due to other disorders.  Moreover, as will be seen below, when the VA examiner opined that the Veteran's depression is related to his non service-connected pes planus and bilateral neuropathy, implicit in the opinion was that the depression is not directly related to service. 

Regarding secondary service connection, an August 2005 private treatment record from Western Psychological & Counseling Services, P.C. shows that the Veteran reported multiple major stressors that included severe medical problems with his heart, kidney and feet that impair his ability to function were the other stressors.  At the September 2009 hearing before the Board at the RO, the Veteran reiterated that his medical impairment, particularly his feet and legs, caused his depression.    

The Veteran was afforded a VA examination in August 2010.  After interviewing and examination the Veteran, and after reviewing the Veteran's claims file, the VA examiner diagnosed mood disorder due to a general medical condition with moderate depressive features at present.  The VA examiner stated that the Veteran's physical condition is as likely as not a direct or proximate cause of his acquired psychiatric disability.  The VA examiner stated that it is at least as likely as not that the Veteran's current depression is caused by his pes planus and/or bilateral neuropathy.  The VA examiner found that the Veteran conveyed a definite depressive symptom complex.  He stated the Veteran's chronic pain must be presumed to be a causative factor for his ongoing depressive pattern of depression.  

However, since pes planus and bilateral neuropathy are not service-connected, the claim must be denied.  After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim for acquired psychiatric disability.

Hypertension

Service treatment records are silent for any complaints of, treatment for and diagnosis of hypertension.  Blood pressure readings were 100/64, 112/70 and 138/66 at the time of the March 1965 and November 1970 reports of medical examination and discharge examination, respectively.

The Board notes that when the Veteran was afforded a VA examination in November 2005, the VA examiner did not address whether hypertension was directly related to service.  In testimony provided at the September 2009 hearing before the Board at the RO, the Veteran and his representative suggested that his hypertension is secondary to neuropathy.  Thus, additional development is not necessary since there is no evidence in service, and the Veteran does not claim any symptoms of or treatments for hypertension while in service.    

While not determinative by itself, it is also significant that the first evidence of treatment was at Kaiser Permanente in September 1990, which is 18 years after service.  Nevertheless, the Board acknowledges that at the November 2005 VA examination, the Veteran reported being diagnosed as early as 1985, which the Board notes is 13 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the one year presumption of service incurrence is not for application. 

Overall, service connection on a secondary basis is also not warranted.  After interviewing and examining the Veteran, and after a review of his claims file, the VA examiner in August 2010 opined that it is least likely as not the Veteran's hypertension is proximately due to or aggravated by the Veteran's peripheral neuropathy because hypertension does not cause peripheral neuropathy.  The VA examiner stated that there is no reasonable medical rationale to support a relationship between the two, and that it is likely that the hypertension and peripheral neuropathy are two separate and not related conditions.

At the September 2009 hearing before the Board at the RO, the Veteran asserted that neuropathy of his lower extremities could very easily cause hypertensive vascular disease and added, "the doctors that I've seen have never totally explained why or how."  Implicit in the Veteran's testimony is that doctors have related hypertension to peripheral neuropathy.  The Board notes that a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the Board notes that peripheral neuropathy is not service-connected.  Thus, service connection on a secondary basis is not warranted.   

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.

Disfiguring Scar

In reports of medical examination in March 1965 and November 1970, clinical evaluation of the Veteran's skin was normal.  However, March 1965 and November 1970 examinations show that clinical evaluation of identifying body marks, scars, and tattoos were abnormal.  Both examinations and December 1972 separation examination show scars above the right elbow, right wrist, right palm and upper right leg.  Also noted was a vaccination scar on his upper left arm.  Handwritten in the March 1965 report of medical examination was a notification that the Veteran had a burn scar on his right forearm.  The separation examination denoted a pox mark on his forehead.  

However, none of the aforementioned scars are denoted in post service treatment records.  In a claim received in February 2005, the Veteran claimed that he had a disfiguring scar since June 1985 and was treated at Kaiser Permanente.  Records from this private facility show cortical scars and a history of a nephrectomy.  

When the Veteran underwent a VA examination in December 2005, found separate scars from the ones identified in service.  The VA examiner noted that the Veteran had two dorsal foot scars that were linear secondary to his Morton's neuroma removal scar; and a left jaw angle scar from a skin lesion removal.  The VA examiner further observed a 10.5 centimeter (cm.) x 1 cm. fusiform type scar on the right posterior upper back from his melanoma removal.  The VA examiner also noted the Veteran's abdominal scar.  

At the September 2009 hearing before the Board at the RO, the Veteran testified that his disfiguring scar is due to melanoma.  

Overall, service connection is not warranted on a secondary basis since residuals of nephrectomy, Morton's neuroma and melanoma have not been service-connected.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.

Right Ankle Disability

Although an injury to the left ankle appears to be documented in an April 1972 service treatment record, no right ankle complaints or symptoms are referenced in the service treatment records.  

On VA examination in November 2005, the Veteran reported to the examiner that he had suffered a right ankle sprain in service.  At the time of the November 2005 examination, the Veteran reported fairly frequent sprains.  He denied any ankle pain, loss of range of motion, repetitive movement, morning stiffness, crepitation or any other symptoms.  The examiner diagnosed right ankle sprain.  The examiner opined that it was at least as likely as not due to military service. 

On VA examination in August 2010, the Veteran that at the time of his military service he noted that his ankles were weak and would roll a lot.  The examiner noted that service treatment records documented a left ankle sprain, not a right ankle sprain, in April 1972.  On clinical examination in August 2010, there was no focal deformity.  Range of motion was within normal limits with no pain with motion.  There was no gross instability of the ankle.  The examiner reported that x-ray of the right ankle in November 2005 was negative.  The examiner again noted that the documentation in the service records were of a left ankle sprain, not right ankle sprain.  The examiner then stated that regardless of the documentation, the ankle injury in service appears to have healed without any residuals and that the Veteran does not have an ankle disorder related to service.  

After reviewing the pertinent evidence, the Board finds that service connection for right ankle disability is not warranted based on a lack of current disability.  Although the 2005 examiner diagnosed right ankle sprain, the overall evidence leads the Board to conclude that such diagnosis was based on history self-reported by the Veteran rather than clinical or special test findings.  No abnormalities of the right ankle were actually noted in 2005.  Moreover, the more recent 2010 VA examination shows no current disability of the right ankle. 

There can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The preponderance of the evidence is again the Veteran's right ankle claim. 


ORDER

The appeal is denied as to all issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


